Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The application of Chan et al. for the “METHOD AND SYSTEM FOR END-TO-END ADMISSION AND CONGESTION CONTROL BASED ON NETWORK SLICING” filed 10/30/2019 has been examined.  This application is a continuation of 15/913,024, filed 03/06/2018, is now U.S. Patent #10,499,276.    Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.       Claims 1-2, 5-10, 13-17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myhre et al. (US#2018/0376407) in view of  Cui et al. (US#2018/0316627). 
 	Regarding claim 9, the references disclose a system and apparatus for performing end to end admission and congestion control based on network slicing, in accordance with the essential features of the claim.  Myhre et al. (US#2018/0376407) discloses a network device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor (see Figs. 15, 20 for NE 806 & WCD 808), wherein the processor executes the instructions to: determine that congestion of a first network slice is detected for at least one network device of the network slice (  ); determine whether a first network resource of the at least one network devices can be increased in response to a determination that congestion is detected (see Figs. 2, 19; para. [0009]-[0017] & [0035], [0112]: access control to the system to become network slice-aware, i.e. the network can protect its resources by for example only allowing WCDs belonging to specific network slice(s) to perform access); determine whether a second network resource, from end-to-end of the first network slice, can be increased in response to a determination that the first network resource cannot be increased (para [0056]: utilizing network slice isolation for protect common channels or resources used for WCDs accessing system so that congestion in one network slice does not have a negative impact on another network slice); and allocate, end to end of the first network slice, a third network resource of a second network slice (para [0009]-[0016] & [0057]-[0069]: slice-aware admission and congestion control - Access Control in LTE - ACB).  
However, Myhre does not disclose expressly whether the network resource, from end to end of the network device/slice can be adjusted.  In the same field of endeavor, Cui et al. (US#2018/0316627) teaches in Fig. 3 a block diagram illustrated an exemplary solution of end device resource allocation system 301, in which the SDN client 301 may use closed loop feedback (with regard to resource utilization) to dynamically adjust end device resource on each slice (see also Figs. 3, 6; para [0018]-[0026]&[0029]-[0035]: resource utilization to dynamically adjust the resources on the selected network slice) .
Regarding claim 10, the reference further teaches wherein identify that the third network resource of the second network slice is under-utilized (Cui et al.: see Figs. 3, 6, para [0018]-[0026]&[0029]-[0035]).
Regarding claim 13, the reference further teaches wherein the first network resource is at least one of a physical resource, a logical resource, or a virtual resource (Cui et al.: see Figs. 3, 6, para [0018]-[0026]&[0029]-[0035]). 	
Myhre: para [0013]-[0016]).
Regarding claim 15, the reference further teaches wherein receive, via the communication interface from the at least one network device, state information pertaining to resource utilization of the first network resource (Myhre: para [0013]-[0016]).	
Regarding claims 1-2, 5-8, they are method claims corresponding to the apparatus claims 9-10, 13-15 above. Therefore, claims 1-2, 5-8 are analyzed and rejected as previously discussed with respect to claims 9-10, 13-15.
Regarding claims 16-17, 20, these claims differ from claims Myhre et al. (US#2018/0376407) in view of  Cui et al. (US#2018/0316627) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 9-10, 13-15 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Myhre in view of Cui for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing end to end admission control and congestion control based on network slicing, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently performing data transmission to/from radio network node of the wireless network, and would have applied Cui’s novel use of the allocation of end device resources to a network slice into Myhre’s teaching of access control in a network comprising network slices.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Cui’s system and methods for allocating end device resources to a network slice into .
Allowable Subject Matter
6.	Claims 3-4, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein identifying, by the network device, that the second network slice is of a lower priority relative to a priority of the first network slice, as specifically recited in the claims.  
Double Patenting
8.    A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain : patent therefor ..." (Emphasis added). Thus, the term "same invention" in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

10.      Claims 1-20 of the present application Serial No. 16/668,806 (hereinafter Application ‘806) rejected under the judicially created doctrine of obviousness-type double patenting 
With respect to the specific limitations, claims 1-20 of patent ‘276 are equivalent to the combination from pending claims 1-20 of Application ‘806 for facilitating end to end admission and congestion control based on network slicing.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Francini et al. (US#10,038,639) shows congestion control based on flow control.

The Zhou et al. (US#2015/0055494) shows method and apparatus for notifying congestion related information.
The Hsu et al. (US#9,949,271) smart congestion control for RRC idle mode in LTE.
The Chan et al.  (US#8,873,387) shows network congestion control for MTC.
The Yang et al. (US#9,258,733) shows network congestion control.
The Li et al. (US#2018/0123878) shows system and method for network slice management in a management plane.
The Karagiannis et al. (US#10,120,669) shows system and method for deploying application components on distributed IT resources.
The Park et al. (US#2018/0324663) shows communications for network slicing using resource status information.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/18/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477